Citation Nr: 0428203	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  04-09 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for PTSD.

In a statement dated in June 2003, the veteran raises a claim 
of entitlement to service connection for breathing problems 
and a liver disability, also claimed as "Agent Orange 
injuries."  This matter is referred to the RO for 
appropriate action.

In August 2004, the veteran appeared at the RO and testified 
at a hearing conducted by the undersigned Veterans Law Judge.  
The transcript of that hearing has been associated with the 
claims file.  At the hearing, the veteran submitted 
additional evidence, accompanied by an appropriate waiver of 
initial RO consideration.  

As a result of the decision herein below, the veteran's 
reopened claim of entitlement to service connection for PTSD 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


FINDINGS OF FACT

1.  In an unappealed decision dated in December 1999, the RO 
denied entitlement to service connection for PTSD.

2.  The evidence received since the December 1999 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered that, by itself or when 
considered with previous evidence, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003) 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for PTSD, a determination 
entirely favorable to the appellant.  As such, the Board 
finds that no further action is required to comply with the 
VCAA and the implementing regulations regarding the 
application to reopen the claim.  The Board defers addressing 
the merits of the claim, however, pending further 
notification and development consistent with the VCAA, as set 
out in the REMAND following the decision herein.

II.  New and Material Evidence

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  

There has been a regulatory change regarding VA's definition 
of what constitutes "new and material evidence" to reopen a 
claim for entitlement to service connection.  This change 
applies prospectively to all requests to reopen a claim that 
are made on or after August 29, 2001.  See Fed. Reg. 45,620-
45,630 (Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2003)].  Because the record indicates that the veteran filed 
his request to reopen his claim after that date (in December 
2002), this regulatory change is applicable to this matter.  
Accordingly, the Board will analyze the pending request to 
reopen under the new criteria for the consideration of "new 
and material evidence."

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156.  When a claimant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  When 
determining whether the claim should be reopened, the 
credibility of the newly received evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

Regardless of the RO's decision on a request to reopen a 
claim, the Board must make its own determination as to 
whether any newly received evidence warrants a reopening of 
the veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

III.  Analysis

The RO denied entitlement to service connection for PTSD in 
an unappealed rating decision dated in February 1992 and 
denied reopening that claim in a September 1993 rating 
decision that the veteran appealed to the Board.  The Board 
denied reopening the claim in a final May 1997 decision.  In 
September 1999 the Board denied the veteran's motion for 
reconsideration of the May 1997 decision.  Subsequent to this 
denial, the veteran attempted to reopen his claim of 
entitlement to service connection for PTSD by submitting 
additional evidence in support of his claim.  The RO then 
denied service connection for PTSD in a December 1999 rating 
decision, on the basis that the claim was not well grounded.  
The RO determined that the veteran did not have a current 
diagnosis of PTSD or evidence of an in-service stressor to 
warrant service connection.  The veteran did not appeal that 
decision and it became final.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

Thus, the Board will consider evidence submitted since the 
last final RO determination in order to ascertain whether 
that evidence is new and material to reopen the veteran's 
service connection claim.  

Since the December 1999 RO decision, the veteran has 
submitted evidence of treatment from the VA medical center in 
Dayton, Ohio.  Included within these treatment records is a 
diagnosis of PTSD.  The Board has determined that the current 
diagnosis of PTSD from the VA medical center in Dayton, Ohio 
is not only new, but also material to the veteran's claim.  
This medical record relates to an unestablished fact 
necessary to substantiate the claim, namely, whether the 
veteran has evidence of currently diagnosed PTSD.  Moreover, 
the prior denials in this case were based, in part, on the 
absence of a verifiable stressor to support a diagnosis of 
PTSD.  In his August 2004 hearing, the veteran gave 
additional description relevant to his having been exposed to 
mortar attacks while in the service, with resulting in-
service problems for which he was treated psychiatrically.  
These assertions, although in part cumulative of evidence 
previously of record, have not been submitted to the 
appropriate channels for attempted verification.  They relate 
to another unestablished fact necessary to substantiate the 
claim, namely whether there exists a verified stressor to 
support a diagnosis of PTSD.  When these assertions are 
considered in conjunction with the contemporary diagnosis of 
PTSD shown in the newly-received records they raise a 
reasonable possibility of substantiating the veteran's PTSD 
claim.  Therefore, reopening of the claim is warranted.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is allowed.




REMAND

The veteran alleges that he has PTSD is a result of service 
in Vietnam from November 1969 to October 1970, where he 
worked as a radio operator and repairman.  He claims that 
within a week or two of arriving at his post in Phu Cat, 
which would be around November 1969, it was subject to a 
serious mortar attack.  He also recalls having been subject 
to mortar attacks at least three times while stationed on the 
English LZ for two or three months.  He reports seeing a 
number of body bags being removed from the premises.  He 
states that when he had one month left in Vietnam, he dragged 
a military policeman and tried to drown him.  He claims that 
as a result of this incident he was handcuffed and flown to a 
hospital in Tokyo, Japan, where he was placed on medication 
and remained for at least a month.  He states that at that 
time he was diagnosed with a personality disorder due to his 
nervous problems and violent disposition.  

A review of the veteran's service records does not show that 
he engaged in combat with the enemy; accordingly, there must 
be credible supporting evidence that his claimed in-service 
stressor(s) occurred in order to support the diagnosis of 
PTSD.  The existence of an event alleged as a "stressor" 
that results in PTSD, though not the adequacy of the alleged 
event to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  The 
veteran in this case has recounted multiple stressful 
incidents.  From the record it does not appear that the RO 
attempted to obtain verification of the veteran's claimed 
stressors.  Such must be accomplished prior to Board 
adjudication of the merits of the claim.

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
explain to him the purpose of this REMAND 
and provide him an additional opportunity 
to identify the names and addresses of 
all health care providers (VA or non-VA) 
where he has received treatment for PTSD 
since his military discharge.  After 
receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records that have not yet been 
associated with the claims file, to 
include any additional records from the 
Dayton VA medical center.

2.  The RO should ensure that all records 
pertaining to the veteran's SSA 
disability claim are associated with the 
claims file.

3.  The RO should also afford the veteran 
the opportunity to provide any additional 
specific information pertaining to 
alleged stressful events of service, 
particularly informing him of the 
probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  The veteran should also be 
advised that he is free to identify 
and/or submit other information in 
support of his claim.

4.  The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim, a copy of this 
remand and all associated documents to 
the U.S. Armed Services Center for Unit 
Records Research (CURR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  CURR should be 
requested to provide any information 
which might corroborate each of the 
veteran's alleged stressors, to include 
any relevant unit histories pertinent to 
whether the veteran's unit was subject to 
rocket or mortar attack, and pertinent to 
the unit having incurred any wounded or 
casualties.  A response, negative or 
positive, should be associated with the 
claims file.  The RO should, as 
indicated, undertake follow-up through 
appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

5.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified.  All credibility issues related 
to this matter should be addressed at 
that time.

6.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The RO must specify for the 
panel the stressor(s) it has determined 
are corroborated by the evidence of 
record and instruct the examiner that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If PTSD is diagnosed, the 
examiner should identify the stressor or 
stressors to which such diagnosis may be 
attributed.  The rationale for all 
opinions expressed should be provided.

7.  The RO should review the record and 
ensure that all required notice and 
development has been accomplished under 
the VCAA and its implementing 
regulations.  The RO should then review 
the case and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
to include any additionally received 
evidence; fully cites the applicable 
legal provisions; and reflects detailed 
reasons and bases for the decision.  The 
veteran and his representative should 
then be afforded the applicable time 
period to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



